            Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 1 of 12



                              UNITED STATE DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


 BARBARA ANDERSEN,                             )       Case No. 1:20-CV-00553-JFR
                                               )
       Plaintiff,                              )
                                               )
 vs.                                           )
                                               )
 UNKNOWN DEFENDANT, AND                        )
 FORREST FENN,                                 )
                                               )
       Defendants.


  FORREST FENN’S MOTION TO REQUIRE AN AMENDED COMPLAINT
 BEFORE DISCOVERY PROCEEDS, FOR AN IN CAMERA HEARING AND A
           PROTECTIVE ORDER QUASHING SUBPEONA


          COMES NOW Forrest Fenn (“Fenn”), by and through his undersigned counsel,

SOMMER KARNES & ASSOCIATES, LLP (Karl H. Sommer). Pursuant to Rule 45(d),

Fenn objects to providing the information sought by Plaintiff Barbara Andersen

(“Andersen”) on the specific grounds stated below. Based upon those objections, Fenn

moves this Court to:

          A.        Require that, prior to seeking or obtaining any discovery against Fenn,

Andersen file her amended complaint to confirm the Court has subject matter

jurisdiction over Andersen’s claims;

          B.        Conduct an in camera hearing in which the Court can take testimony from

Plaintiff (separately and in camera) and from Fenn and/or the person who found the

treasure chest (“Finder”) (separately and in camera) to confirm, as demonstrated below,

that the Finder and the Unknown Defendant could not be and are not the same person;

and



                                                   1
          Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 2 of 12



         C.     Issue an order quashing the subpoena issued on August 17, 2020 (the

“Andersen Subpoena” or the “Subpoena”).

         As grounds for this Motion, Fenn states:

                                Subject Matter Jurisdiction

         1.     In her Motion for Leave at paragraph 6 (Doc. 12), Andersen asserts that:

                In addition to the fact that there is a question relative to this Court’s last
                ruling, Andersen now faces two additional issues relative to drafting an
                amended complaint. Here, because Andersen is not seeking to maintain
                Forrest Fenn as a defendant at this time, Andersen cannot allege
                jurisdiction or venue given that she had no information as to
                the name/address of the Unknown Defendant. (emphasis added)

         2.     The Court has held that “Plaintiff may assert a claim against the Unknown

Defendant pursuant to 18 U.S.C. § 1030(g) for compensatory damages, injunctive relief,

or other equitable relief.” (Court’s Order at p. 3 of 6) (Doc. 14) (emphasis added) Once

Andersen has filed her amended complaint, the Court can confirm that it has subject

matter jurisdiction. To date, Andersen has not properly invoked the jurisdiction of the

Court.

         3.     The Court has also held that “[v]enue is proper in the District of New

Mexico because a substantial part of the events giving rise to Plaintiff’s claims occurred

within the District of New Mexico. See 28 U.S.C. § 191(b))2) (“A civil action may be

brought in … a judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred, or a substantial part of property that is the subject of

the action is situated”).” Venue will lie in this Court.

         4.     As the Court’s Order demonstrates, neither subject matter jurisdiction nor

venue are dependent upon the information Andersen seeks from Fenn.

         5.     The Court has observed that “the Unknown Defendant must be identified

before this case can proceed.” Of course, this is true as a practical matter. Andersen has

                                                    2
        Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 3 of 12



got to find the person whom she claims hacked her electronic devices. But the Court

should confirm its own subject matter jurisdiction as a prerequisite to allowing any

discovery, and Andersen should not be allowed to conduct discovery of the type sought

until the Court has confirmed that it has a case over which it has subject matter

jurisdiction.

       6.       If Andersen fails to state a claim over which the Court has subject matter

jurisdiction, she should not be allowed to conduct discovery and the Subpoena should be

quashed.

       7.       If Andersen files an amended complaint stating a claim over which the

Court has subject matter jurisdiction, then the Court should conduct an in camera

hearing to confirm that Fenn is not obligated to comply with the Andersen Subpoena.

                 The Court Should Conduct an In Camera Hearing

       8.       As explained fully below, Fenn objects to supplying the information sought

by the Andersen Subpoena because (a) the Finder is not the so-called Unknown

Defendant, and as a result, there is no a good faith basis for Andersen to obtain the

Finder’s identity or contact information, (b) the information sought is protected discovery

under Rule 45, and (c) the disclosure of the Finder’s name, address and telephone number

will unnecessarily endanger the Finder.

       9.       The Court should hold an in camera hearing wherein the Court can further

confirm that facts asserted by Fenn are true and correct and that the Finder is not the

Unknown Defendant.

       10.      Magistrate Judge Stephan M. Vidmar in Chavez v. City of Albuquerque, 60

F.Supp.3d 1179 (US Dist. Ct., D. New Mexico 2014), fashioned a remedy using an in camera

hearing process in a discovery dispute over the identity and contact information of a

witness by requiring in camera hearings similar to one Fenn requests here.
                                           3
        Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 4 of 12



      11.    In Chavez, supra, the plaintiff brought an action under 42 USC § 1983 for

civil rights violations by police officers who had conducted allegedly illegal searches of

plaintiff’s place of business as part of a drug investigation. The searches were conducted

pursuant to a warrant that was based on affidavits from the officers, who had supposedly

relied upon information obtained from a confidential informant. The plaintiff contended

that the officers had lied about the confidential informant and that no confidential

informant even existed. Plaintiff requested the name, address and telephone number of

the confidential informant. The defendant City of Albuquerque objected to providing the

name and address of the confidential informant to protect his safety and criminal

investigative process. A discovery dispute ensued. In resolving the dispute, Magistrate

Judge Vidmar stated, “[i]n searching for a just solution to the discovery dispute herein

presented, the Court finds the in camera procedure outlined by the court in Rodriguez,

127 F.R.D. at 431, instructive. Therefore, similar to the procedure espoused by Rodriguez,

the parties will adhere to the following in camera examination schedule and procedure . .

..” The court set a schedule for in camera hearings from both sides and made an

independent assessment concerning the merits of the discovery dispute.

      12.    The Court can and should use the same in camera hearing methodology for

resolving this discovery dispute. Namely, the Court should first set a hearing with

Andersen in camera (without counsel for Fenn or the Finder) wherein Andersen can

disclose the Andersen Solve and all of its proprietary information and other matters

related to the Unknown Defendant. Second, after the in camera hearing with Andersen,

the Court should set a hearing for Fenn and the Finder to testify (without Andersen

present). The Court can inquire of Fenn as to the meaning of the clues in the Poem and

to what location they lead, and inquire of the Finder as to his “solve,” and where, when

and how he found the Chest. Third, if the Court finds that Fenn’s objections are well
                                         4
        Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 5 of 12



founded, the Court could have a transcript of the hearings produced and sealed as part of

its ruling. This process will protect the interests of all persons and parties concerned.

                                        The Chase

       13.    The following gives the detailed bases for Fenn’s objections to the

Andersen Subpoena, including a detailed fact background supporting the objections.

       14.    Andersen’s suit is the fourth to have been filed against Fenn arising out of

treasure hunt (the “Chase”) begun in 2010 when Fenn hid a treasure chest (the “Chest”)

containing gold, jewels and valuable artifacts in the Rocky Mountains, and publicly

announced in his self-published memoir entitled The Thrill of the Chase: A Memoir (the

“Memoir”) that he had done so. The Declaration and Supplemental Declaration of Fenn

filed in Erskine v. Fenn, Case No. CV-20-08123-PCT-JJT (pending in U.S. District Court

for the District of Arizona explain some of Fenn’s motivations for hiding the Chest.

(Attached hereto as Exhibits A and B, respectively)

       15.    The Memoir includes a poem (the “Poem”) written by Fenn that contains

nine clues, which if followed correctly would lead would-be searchers to the location of

the Chest. (See, Exhibit B, ¶ 5 and Att. 1)

       16.    Fenn hid the Chest in Wyoming in 2010 and never retrieved or moved the

Chest from its hiding spot in Wyoming. (See, Exhibit B, ¶2).

       17.    Over the last ten years, the Chase was widely publicized, and Fenn gave

dozens of public interviews about the Chase. (See, Exhibit B ¶ 10, and Att. 2)

       18.    On June 5, 2020 – after ten years and searches by thousands of people -- a

person unknown to Fenn (the “Finder”) contacted Fenn, advised him that he had found

the Chest in Wyoming in the exact location that Fenn had left it ten years earlier, and

sent pictures to Fenn of the Chest. (See, Exhibit B, ¶ 5).


                                              5
           Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 6 of 12



       19.     On June 6, 2020, Fenn made a public announcement via the internet blog

located at www.neitzel.com that the Chest had been found and retrieved and said

specifically “So, chase is over.” (See, Exhibit B, ¶ 17)

       20.     Fenn then met the Finder in person in New Mexico. The Finder confirmed

that he had found the Chest in the location Fenn had hidden it utilizing the clues in the

Poem. Fenn personally examined the contents of the Chest as part of his verification

that the Chest had been found. (See, Exhibit B, ¶ 7)

       21.     On June 22, 2020, Fenn announced through the same blog that the Chest

had been hidden and found in Wyoming.

       22.     Since the Chest was found, many searchers have demanded on the internet

-- often in threatening and angry terms – that Fenn release the identity of the Finder,

disclose the exact location where he found the Chest, and how he found it, i.e., his solve.

       23.     Fenn committed to the Finder, and indeed had publicly committed

throughout the treasure hunt, that if someone found the Chest, Fenn would keep the

identity of the person who found the Chest and the location confidential. (See, Exhibit

B, ¶ 22)

                                   Anderson’s Claims

       24.     Andersen claims the so-called “Unknown Defendant” somehow

electronically “hacked” her phone and/or computer and stole her “solve,” consisting of

her private, proprietary information identifying the location of the hidden Chest

Andersen had divined using the clues in the Poem, conducting research, and searching

the location in New Mexico over the course of several years.

       25.     According to Andersen’s repeated public statements, her “solve” leads to

an area in Northern New Mexico. Andersen claims that on June 6, 2020 she was in fact


                                              6
         Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 7 of 12



in New Mexico, poised to retrieve the Chest from the spot in New Mexico where she had

concluded the Chest was located, when Fenn announced that Chest had been found.

        26.   Andersen filed her suit on June 8, 2020 making claims against the

Unknown Defendant and requesting an injunction against the Unknown Defendant and

Fenn.

        27.   It was not public knowledge on June 8, 2020 that the Chest had been

hidden by Fenn and found by the Finder in Wyoming.

        28.   Anderson asserts that she -- not the Unknown Defendant -- is entitled to

the Chest, because the Unknown Defendant wrongfully obtained it by stealing

Andersen’s private, proprietary information containing the location of the Chest in New

Mexico, following her to the site in Northern New Mexico where Andersen had

narrowed her search, and taking the Chest just as she was about to retrieve it.

        29.   Andersen requests the identity of the Finder to join him as defendant in

this case in the place of the Unknown Defendant.

        30.   Andersen’s request is justified only if the Finder and the Unknown

Defendant are the same person.

   The Finder and the Unknown Defendant CANNOT BE the Same Person

        31.   Taking Andersen’s allegations about the Unknown Defendant as true and

considering the facts found in Fenn’s sworn Declaration and Supplement Declaration,

the following must be the case:

              a.    In 2010, Fenn hid the Chest in Wyoming and never retrieved or

moved it from that hiding place in Wyoming;

              b.    In 2018, Andersen developed a “solve” identifying a location in

Northern New Mexico where she believes the Chest was hidden.


                                            7
          Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 8 of 12



               c.    Andersen stored the solve and/or enough of her research,

communications about the Andersen Solve, and/or other proprietary research and

information that would lead someone to a place in Northern New Mexico where

Andersen claims the Chest was hidden (the “Anderson Solve”).

               d.    The Unknown Defendant hacked into Andersen’s electronic devices,

stole the Andersen Solve and surreptitiously followed or surveilled Andersen.

               e.    The Unknown Defendant used the Anderson Solve and/or followed

Anderson to a place in Northern New Mexico, where the Chest was NOT hidden.

               f.    On the weekend of June 5, 6 and 7, Andersen was in New Mexico,

and heading to the spot in Northern New Mexico that the Andersen Solve identifies as

the hiding spot of the Chest.

               g.    On June 5 the Finder informed Fenn that he had found the Chest in

Wyoming where Fenn had left it.

               h.    The Finder could not have used the Andersen Solve to Find the

Chest.

         32.   The conclusion that the Finder and the Unknown Defendant are not the

same person is inescapable.

               Andersen’s Request for Discovery Lacks Justification

         33.   The Court entered a Memorandum Opinion and Order on August 14, 2020

[Doc 14] (the “Court’s Order”) allowing Plaintiff to proceed under Rule 45 to serve a

subpoena upon Defendant Fenn.

         34.   The Court’s specific permission allowing Andersen to proceed is found in

the following statement in the Court’s Order:

               The Court finds there is good cause to grant, in part, Plaintiff’s
               request for discovery before the Rule 26(f) conference because the
               Unknown Defendant must be identified before this case can proceed
                                             8
        Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 9 of 12



              and Plaintiff has established a good faith basis that Forrest
              Fenn knows the Unknown Defendant’s name and Address.
              The Court allows Plaintiff to seek limited discovery from Forrest
              Fenn to obtain the identity and address of the Unknown Defendant.
              (emphasis added)

(Court’s Order (Doc.14) at p. 5 of 6)

       35.    Andersen’s Subpoena commands Fenn to “produce the name, address,

phone number and e-mail address of the Unknown Defendant(s) who found the

treasure chest or its proxy hidden by Forrest Fenn.”

       36.    The indisputable facts demonstrate that the Unknown Defendant did not

find the Chest.

       37.    Because Andersen has not served Fenn with the Summons and Complaint

(Doc. 1), Fenn was not made a party to this action and did not have the opportunity to

respond to Andersen’s Motion for Leave (Doc. 12).

       38.    If Fenn had been made a party to the suit, Fenn would have objected to

discovery outside the normal restrictions under Rule 26(f) on the grounds raised in this

Motion. Namely, the identity of the Finder – who is not the Unknown Defendant – is

not discoverable under even the broad parameters of Rule 26b(1), which allows a party

to obtain “discovery regarding any nonprivileged matter that is relevant to any party's

claim or defense and proportional to the needs of the case . . . .”

       39.    As observed by Magistrate Stephan M. Vidmar in Chavez v. City of

Albuquerque, 60 F.Supp.3d 1179 (US District Court, D. New Mexico 2014):

              A district court is not, however, “required to permit plaintiff to engage
              in a ‘fishing expedition’ in the hope of supporting his claim.” McGee v.
              Hayes, 43 Fed.Appx. 214, 217 (10th Cir.2002) (unpublished). See
              Tottenham v. Trans World Gaming Corp., 2002 WL 1967023, at *2
              (S.D.N.Y.2002) (“Discovery, however, is not intended to be a fishing
              expedition, but rather is meant to allow the parties to flesh out
              allegations for which they initially have at least a modicum of
              objective support.”) (citation omitted). “[B]road discovery is not

                                              9
        Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 10 of 12



              without limits and the trial court is given wide discretion in balancing
              the needs and rights of both plaintiff and defendant.” Gomez, 50 F.3d
              at 1520. Courts have recognized that, while it is true that relevance in
              discovery is broader than that required for admissibility at trial, the
              “object of inquiry must have some evidentiary value before an order
              to compel disclosure of otherwise inadmissible material will
              issue.” Zenith Electronics Corp. v. Exzec, Inc., No. 93 C 5041, 1998 WL
              9181, at *2 (N.D.Ill.1998) (quoting Piacenti v. General Motors
              Corp., 173 F.R.D. 221, 223 (N.D.Ill.1997)). Further, the information
              must be “reasonably calculated to lead to the discovery of admissible
              evidence.” Id. Courts have also recognized that “[t]he legal tenet that
              relevancy in the discovery content is broader than in the context of
              admissibility should not be misapplied so as to allow fishing
              expeditions in discovery.” Id.

       40.    In this matter, Andersen seeks the identity of the Finder who has no

connection with her claims against the Unknown Defendant.

       41.    There is no “good faith basis” to believe that Fenn has information that “is

relevant to any [of Andersen’s] claim” under Rule 26.

       42.    In short, there is no basis or justification to permit discovery of the

identity of the Finder.

              The Identity of the Finder is Protected Under Rule 45

       43.    Disclosure of the identity and contact information of the Finder will be a

violation of the agreement of confidentiality to which Fenn is subject with the Finder.

       44.    Under Rule 45C(3)(B)(i) a person cannot be compelled to disclose a trade

secret or other confidential research, development, or commercial information.

                   The Disclosure of the Identity of the Finder
                 will Subject the Finder Unnecessarily to Danger

       45.    Disclosure of the identity and contact information of the Finder may

subject the Finder unnecessarily to danger from third parties.




                                             10
        Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 11 of 12



       46.    Over the course of the Chase, Fenn and his family have endured threats to

their person and their property by people looking for the treasure. (See Articles from

Santa Fe New Mexican attached as Exhibits C and D).

       47.    Fenn recently received an e-mail from a searcher who alerted Fenn to an

anonymous and threating video from someone on the internet, which can be viewed at

the following URL: https://www.youtube.com/watch?v=cI2bl0EAfWQ.

       48.    It is highly likely that the Finder will be immediately subjected to the type

of harassment, threats and danger that Fenn and his family have endured if the Finder’s

identity is publicly disclosed.

       49.    Jeopardizing the Finder’s personal safety is particularly unjustified because

the Finder has nothing to with Andersen’s claims against the Unknown Defendant.

       50.    In summary, Fenn asserts that this Court should require Andersen to state

claims that fall within the subject matter of the Court, and to date she has not. Further,

Fenn maintains that an in camera hearing process will confirm for the Court that Fenn’s

objections to the Andersen Subpoena are factually and legally well found and will

simultaneously protect the vital interests of Andersen, Fenn and the Finder.

       51.    Pursuant to Local Rule 7.1(a), the undersigned counsel has sent an e-mail

to Andersen attempting in good faith whether she opposes this Motion. Counsel has not

heard back from Anderson, but because of the nature of this Motion it is assumed that

she opposes the Motion. If Andersen does not oppose the Motion, the undersigned will

immediately inform the Court.

       WHEREFORE, Defendant Fenn requests that the Court (a) require Andersen to

file an amended complaint stating a claim over which the Court has subject matter

jurisdiction, (b) hold the in camera hearings as described above, and (c)          enter a

protective order quashing the Andersen Subpoena for the reasons stated above.
                                         11
       Case 1:20-cv-00553-JFR Document 17 Filed 08/31/20 Page 12 of 12



                                      Respectfully submitted,

                                      SOMMER KARNES & ASSOCIATES, LLP

                                      Attorneys for Defendant Fenn

                                      By: /s/Karl H. Sommer
                                             Karl H. Sommer
                                             Post Office Box 2476
                                             Santa Fe, New Mexico 87504
                                             (505) 989-3800
                                             khs@sommerkarnes.com




                             CERTIFICATE OF SERVICE

The undersigned certifies that a true copy of the foregoing Motion was submitted and
served via email this 31st day of August 2020 to Plaintiff:

Barbara Andersen
Plaintiff, Pro Se
1220 W Sherwin, unit 1E
Chicago IL 60626
bandersen@andersen-law.com
                                   /s/ Karl H. Sommer
                                     Karl H. Sommer




                                        12
